Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-17) in the reply filed on 07/12/2021 is acknowledged.
Information Disclosure Statement
The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1-17 are objected to because of the following informalities: 
Claims 1-16 recite “Claim” and should be lower case
Claims 1-17 uses line numbers that are the same size and front as the text, which makes the claims hard to read; applicant is advised to remove the line numbers
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claim 3, dependent upon claim 2, recites “said length”, and there is insufficient antecedent basis for this limitation in the claim. For prosecution, the limitation will be interpreted to mean that the stick a length that the threaded section and threaded segment are capable of being partially threaded.
Claim 15, depend upon claim 13, recites “said specimen”, and there is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear how the “radial disuniformities are washed by a flow of said specimen”, since the sample in claim 13 is semi-solid material and already held in the radial disuniformities. For prosecution, the limitation will be interpreted to mean “radial disuniformities are washed by a flow of fluids through said drain”.
Claim 16, depend upon claim 1, recites “guide tube forming a seal against said pedestal”, and there is insufficient antecedent basis for this limitation in the claim. For prosecution, the limitation will be interpreted to mean “guide tube forming a seal against a portion of the cup”.
Claim 17 recites “a fluid specimen accepting vessel having a and an open top maw”. It is unclear what the other feature is meant to be claimed by “a and”. For prosecution, the limitation will be interpreted to mean claim only an open top maw.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 7-9, 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent No. 8,992,855 B2 published 03/31/2015) in view of Gao (US20200056965A1 filed 08/16/2018).
Regarding claim 1, Lin teaches an assay device for testing a specimen, said device comprises: 
a vessel (outer vessel 2 – Fig. 1) which comprises: 
an upper maw (top opening 12 – Fig. 1); and, 
a translucent wall portion (viewing window 14 made of transparent material – Fig. 1) providing visual access to a test panel (arcuate array 22 of parallelly spaced apart, oblong, 
Although Lin does not teach a “translucent wall”, Lin teaches a transparent viewing window that preforms the identical function of “providing visual access to a test panel”. 
a lid (sealing lid 4 – Fig. 1) releasably sealing said maw (outer vessel is threaded 16 to screwingly secure the top sealing lid 4 – column 5 lines 11-12), 
a cup (inner vessel 3 – Fig. 1) contained within said vessel, wherein said cup comprises: 
a top opening leading to an upper chamber (a circular top opening leading to an internal cavity 18 – Fig. 1 and column 5 lines 13-14); 
a bottom floor (bottom 75 of the inner vessel 3 – Fig. 2); 
a drain through said floor (bottom floor 75 has a drain 86 which has a frangible barrier 84– Figs. 6-8); 
wherein said drain (86) is sealed by an openable second barrier (a frangible barrier 84 – Fig. 2); 
an initiator comprising: 
a stick (rod 41 – Fig. 2) having an upper end (proximal end 75 of a rod 76 – Fig. 4) and a lower tip (distal spike 50) separated by a length along an axis (spaced an axial distance apart from the distal tip of a distal spike 50 – column 5 lines 58-59);
wherein said length is sufficient to allow said tip to penetrate through a barrier when said stick is fully inserted in said guide tube (spike 50 on distal end of the rod 41 penetrates and breaks the frangible barrier 84 – column 8 lines 47-49); 
whereby fluid flows from said upper chamber, through said drain, (basin 80 now begins emptying the preliminary screening aliquot of fluid 102 through the now open gap and into the second chamber 
However, Lin does not teach wherein said lid comprises: a guide tube having a lumen terminating at a top aperture and a bottom aperture. 
Gao teaches wherein said lid comprises (a middle cap 3 – Fig. 2): a guide tube (a sealing funnel 5 – fig. 2) having a lumen (sealing funnel 5 is hollow and has a bore passing through – Fig. 3) terminating at a top aperture (opening of the mouth portion 14 – Fig. 2) and a bottom aperture (opening of narrow stem portion 13 – Fig. 2); 
and, wherein said lumen is sealed by an openable first barrier (top cap 4 provided with a cap portion 11 to be sealably applied to the middle cap 3 – Fig. 3 and paragraph 27); 
a stick (sampling wand 8 – Fig. 2) with tip being dimensioned to pass through said lumen (sampling wand 8 passes through the sealing funnel 5 and forms a tight seal 10 with the sealing funnel 5 – Fig. 3);
wherein said length is sufficient to allow said tip to penetrate through said first barriers when said stick is fully inserted in said guide tube (top end of the sampling wand penetrates into the top cap – Fig. 5b). It would be advantageous to use a top cap and sealing funnel to gain the ability to collect semi solid samples.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Lin, with the top cap and sealing funnel, taught by Gao, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Lin and Gao both teach sample collection containers.
Lin, modified by Gao, teaches a stick (central rod 41 – Fig. 2) with length that is sufficient to allow said tip to penetrate through both of said first (cap portion 11 of top cap 4 – Gao Figs. 2 and 5b) 
Regarding claim 4, Lin, modified by Gao, teaches the device of claim 1, which further comprises: 
said stick having a resilient o-ring (sealing funnel 5 – Gao Fig. 1-3) (“o-ring” is interpreted as a ring shaped gasket) proximal to said upper end (Lin, modified by Gao, teaches a sealing funnel that comprises an outer edge 15 (Gao Fig.2) near the undersurface 42 of the lid 4 and proximal end 75 of the rod 76 (Lin Fig. 4)); 
said o-ring dimensioned to for a liquid seal between said stick and said guide tube (narrow stem portion 13 forms a tight seal with the sampling wand when the sampling wand is pushed through the sealing funnel – Gao Fig. 3 and paragraph 35) proximal to said top aperture (the tight seal 10 is near the opening of the wide mouth portion 14 of the sealing funnel 5 – Gao Figs. 1-3); 
said length being further selected to allow said o-ring to sealingly engage said guide tube (narrow stem portion 13 forms a tight seal with the sampling wand – Gao Fig. 3) while said tip is located a distance separated from said second barrier (the central rod 41  is away from the frangible membrane 84 – Lin Fig. 2).
Regarding claim 5, Lin, modified by Gao, teaches the device of claim 1, wherein said drain (basin 180 – Lin Fig. 14) is formed by a pedestal (side wall 181 of the basin 180 – Fig. 14) extending upwardly from said floor (side wall 181 extends upwardly from the bottom 183 of the inner vessel 177 – column 11 lines 20-21); said pedestal having a brim separated a height from said floor (side wall 181 of the basin 180 forms an annular brim above the bottom 183 – Fig. 14 and column 11 lines 17-18).
Regarding claim 7, Lin, modified by Gao teaches that the device of claim 1, wherein said first (a cap portion 11 to be sealably applied to the middle cap 3 – Gao Fig. 3 and paragraph 27) and second barriers (a frangible barrier 84 – Lin Fig. 2) are in substantial axial alignment (Lin, modified by Gao, 
Regarding claim 8, Lin, modified by Gao, teaches the device of Claim 7, wherein said initiator (central rod 41), guide tube (sealing funnel 5), internal cup (inner vessel 3), and drain are substantially coaxial (Lin, modified by Gao, teaches a device in which the central rod 41, frangible barrier 84, sealing funnel 5, and catch basin 80 are on the same axis – Lin Fig.2 and Gao Figs. 1-3).
Regarding claim 9, Lin, modified by Gao, teaches the device of claim 1, wherein said upper end is secured to a knob (a cap portion 11 is secured to the top of the sampling wand 8 – Fig. 2) which is dimensioned to prevent passage of said knob into said lumen (the cap portion 11 forms a seal with the outer edge 15 of the sealing funnel 5 and prevents the cap portion 11 from entering the sealing funnel 5 – Figs. 2-3 and paragraph 34).
Regarding claim 12, Lin, modified by Gao, teaches the device of claim 1, wherein said lid seals against said vessel (sealing lid 4 seal against the outer vessel 2 – Lin Figs. 2 and 10), said cup seals against said vessel (inner vessel 3 seals against the outer vessel 2 – Lin Fig. 1), and said initiator seals against said lid in absence of any resilient o-rings (axial receptacle 73 in its undersurface 74 for securing the proximal end 75 of a rod 76 without o-rings – Lin Fig. 4).
Regarding claim 13, Lin, modified by Gao, teaches the device of claim 1, wherein said stick (sampling wand 8 – Fig. 2 and paragraph 27) comprises one or more radial disuniformities near said tip (multiples grooves on the sampling wand near the tip – Fig. 1 and paragraph 27) (“radial disuniformities” is interpreted as a bump or depression on the stick) whereby a semi-solid material can be collected in said one or more radial disuniformities (to ensure that the exact same volume of feces sample filled the grooves of the sampling wand – paragraph 27).
Regarding claim 14, Lin, modified by Gao, teaches the device of claim 13, wherein said one or more radial disuniformities comprise a collector spoon (multiples grooves on the sampling wand near 
Regarding claim 15, Lin, modified by Gao, teaches the device of claim 13, wherein said radial disuniformities are washed by a flow of fluids through said drain (see 112b rejection) (extraction buffer 12 washes the multiples grooves on the sampling wand – Gao Fig. 1) (fluids can flow through the circular central bottom hole 86 after the frangible barrier 84 is broken – Figs. 2 and 8-10).
Regarding claim 17, Lin teaches an immunoassay flow testing device having a fluid specimen accepting vessel having a and an open top maw (top opening 12 can be sealed by a sealing lid 4 – Fig. 1) sealable by a lid, and at least one chromatographic testing strip exposed to an internal compartment of the vessel (substantially vertical channels 23 containing chromatographic testing strip 25 – Fig. 1), an improvement which comprises: 
an internal cup (inner vessel 3 – Fig. 1) contained within said vessel; 
a lid (sealing lid 4 – Fig. 1); 
said internal cup having a drain (basin 180 – Fig. 14) having a brim (side wall 181 – Fig. 14) raised above a bottom floor of said cup (side wall 181 is raised off the floor – Fig. 14), said drain being openably sealed by a second barrier (a frangible barrier 84 – Fig. 2); 
an oblong initiator stick (rod 41 – Fig. 2) having a length sufficient to penetrate the second barrier (spike 50 on distal end of the rod 41 penetrates and breaks the frangible barrier 84 – column 8 lines 47-49), thereby allowing an amount of said fluid specimen to flow through said drain (fluids flow through the broken frangible barrier 84 – Figs. 7-10), into said internal compartment and onto said at least one chromatographic testing strip (each channel is shaped and dimensioned to contain a single chromatographic testing strip 25 – column 5 lines 24-26) (fluids in the peripheral distal pool 105 of the 
However, Lin does not teach a lid having a guide tube having a top aperture and a bottom aperture, wherein said guide tube is openably sealed by a first barrier.
Gao teaches a lid (middle cap 3 – Fig. 2) having a guide tube (sealing funnel 5 – Fig. 2) having a top aperture (opening of the mouth portion 14 – Fig. 2) and a bottom aperture (opening of narrow stem portion 13 – Fig. 2), wherein said guide tube is openably sealed by a first barrier (a cap portion 11 – Figs. 2-3);
an oblong initiator stick (sampling wand 8 – Fig. 2) having a length sufficient to penetrate through said guide tube (sampling wand 8 goes through the sealing funnel – Fig. 3) to open said first barrier (sampling wand 8 penetrates the cap portion – Fig. 5b). It would be advantageous to use a top cap and sealing funnel to gain the ability to collect semi solid samples 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Lin, with the top cap and sealing funnel, taught by Gao, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Lin and Gao both teach sample collection containers.
Lin, modified by Gao, teaches an oblong initiator stick having a length sufficient to penetrate through said guide tube to open said first (it would be obvious to one with ordinary skills to understand that the central rod 41 can also penetrate through a thin lid such as sealing lid 4; see top cap in Gao Fig. 5b) and second barriers (Lin, modified by Gao, teaches that the top end of the central rod 41 would penetrate through the lid 4 and bottom end of the central rod 41 would break the frangible barrier 84 – Lin Fig. 8 and Gao Fig. 5b); and 
. 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, modified by Gao, as applied to claim 1, in view of Levy (US Patent No. 3,157,905 A published 11/24/1964).
Regarding claim 2, Lin, modified by Gao, teaches the device of claim 1. 
However, Lin, modified by Gao, does not teach that the stick having a threaded section proximal to said upper end.
Levy teaches a stick (threaded shaft 23 – Fig. 1) having a threaded section proximal to said upper end (the threads are on the top of the shaft – Fig. 1).
said guide tube (second set of threads 27 on the cap 21 – Fig. 4) having a threaded segment proximal to said top aperture (second set of threads 27 on the cap 21 is by a top opening – Fig. 4); and, 
wherein said threaded section threadingly engages said threaded segment (applicator threaded shaft 23 engages the second set of threads 27 – Figs. 1 and 2). It would be advantageous to use a threaded connection between the stick and guide tube to gain a tighter seal and deliver more downward force to pierce the foil.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sampling wand and sealing funnel, as taught by Lin as modified by Gao, with a threaded connection, taught by Levy, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Lin, Gao, and Levy all teach containers with threaded connections.
Regarding claim 3, Lin, as modified by Gao modified by Levy, teaches the device of claim 2, which further comprises: said length being further selected to allow said threaded section and said threaded segment to partially engage (see 112b rejection for interpretation above) (threaded shaft 23 is .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, modified by Gao, as applied to claim 5, in view of Meng et al (US20170336400A1 published 11/23/2017; hereinafter Meng).
Regarding claim 6, Lin, modified by Gao, teaches the device of claim 5.
However, Lin, modified by Gao, does not teach wherein an axial distance between said brim and said floor is between about 3 and about 15 millimeters.
Meng teaches an axial distance of 3 to 5 millimeters (an axial distance between said first position and said second position is between about 3 and 5 millimeters – paragraph 20) between the first position (Fig. 13) and said second position (Fig. 14). Although Meng does not explicitly teach the distance between a brim (projection 175 – Fig. 10) and floor (bottom 105 of the vessel – Fig. 10), it is obvious that the distance between the projection 175 and bottom 105 must be at least 3 and 5 millimeters based upon the 3 to 5 millimeters movement of the caddy 103 in Figs. 13 and 14 in order for the projection 175 to pierce the frangible barrier 170 and the caddy 103 to seal against the internal compressible mat 120. It would be advantageous to use a wall 3 to 5 millimeters high to define a specific analysis volume without adding excess bulk to the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the side wall, as taught by Lin as modified by Gao, with the 3 to 5 millimeter height, taught by Meng, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Lin, Gao, and Meng all teach nested sampling containers.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, modified by Gao, as applied to claim 1, in view of Nguyen et al (US20090024055A1 published 01/22/2009; hereinafter Nguyen)
Regarding claim 10, Lin, modified by Gao, teaches the device of Claim 1 and a filter mounting structure formed on said floor (bottom of the inner vessel has a lip around the bottom hole 128 that is capable of holding a filter  – column 7 lines 1-2 and Fig. 12) .
However, Lin, modified by Gao, does not a filter secured to said filter mounting structure so that liquid passing through said drain also passes through said filter before reaching said lower chamber.
Nguyen teaches a filter secured to said filter mounting structure (filter 44 is preferably installed in the bottom region 45 of the inner vessel – paragraph 38) so that liquid passing through said drain also passes through said filter before reaching said lower chamber (after the barriers 31 and 35 are punctured the solution 16 is filtered and partially flows into the second vessel 22 – paragraph 40). It would be advantageous to use a filter to move particulates and other solids from the sample in order to obtain more accurate test results.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Lin as modified by Gao, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Lin, Gao, and Nguyen all teach nested sampling containers.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, modified by Gao, as applied to claim 1, in view of Hartselle (US Patent No. 7,758,815 B2 published 07/20/2010) and Nguyen.
Regarding claim 11, Lin, modified by Gao, teaches the device of Claim 1, 
However, Lin, modified by Gao, does not teach said lid, said guide tube, and said first barrier being made from a unitary piece of material.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lid (sealing lid 4 – Lin Fig. 1) and guide tube (sealing funnel 5 – Gao Fig. 2), as taught by Lin as modified by Gao, with the single unitary piece design, as taught by Hartselle to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Lin, Gao, and Hartselle all teach nested sampling containers.
However, Lin, as modified by Gao modified by Hartselle, does not teach that the first barrier is made from a unitary piece of material with the guide tube.
Nguyen teaches as first barrier (frangible barrier 35 – Fig. 1) made from a unitary piece of material with guide tube (inner vessel 12 – Fig. 1) (frangible barrier 35 is a thinned out portion of the wall of the inner vessel 12; see Fig. 1). It would be advantageous to make the barrier and guide tube from a unitary piece of material to enhance tamper resistance of the device and save cost during manufacturing.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the single unitary design of the lid and guide tube, as taught by Lin as modified by Gao and modified by Hartselle, with the unitary design of the frangible barrier, taught by Nguyen, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Lin, Gao, Hartselle, and Nguyen all teach nested sampling containers.
Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Lin, modified by Gao, as applied to claim 1, in view of Hartselle.
Regarding claim 16, Lin, modified by Gao, teaches the device of claim 1.
However, Lin, modified by Gao, does not teach that said guide tube forms a seal against said pedestal (“pedestal” is interpreted as a portion of the cup; see 112b rejection).
Hartselle teaches wherein said device further comprises: said guide tube (O-ring 118 of plunger 18 – Fig. 2) forming a seal against (O-ring 118 within upper indentation 114 is caused to abut a wall 119 of plunger receiving portion 68 – column 7 lines 31-33) a portion of the cup (a wall 119 of plunger receiving portion 68 – Fig. 9). It would be advantageous to form a seal between the guide tube and a portion of the cup to seal the sample container for transport and offsite testing.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sealing funnel, as taught by Lin as modified by Gao, with the guide tube to cup seal, taught by Hartselle, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Lin, Gao, and Hartselle all teach sample collecting containers. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20040071786A1 – a device with a needle that pierces 2 membranes
US6576193B1 – multilevel sample tested with test strips
US6277646B1 – nested sample container with piercer
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached on M-T from 8AM to 6PM. The examiner can also be reached on alternate Fridays 8AM-4:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/T.C.S./Examiner, Art Unit 1798           

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797